Appellant was convicted in the District Court of Lamar County of arson. Penalty, two years in the penitentiary.
The indictment contains two counts, one charging appellant with burning his own house situated in the city of Paris, the other charging that he burned his own house, the same being insured. The State's evidence sustained both counts, and the court in his instruction to the jury (to which no exception was taken), authorized conviction under either or both counts. The verdict found appellant guilty under both counts and assessed his punishment at two years in the penitentiary. The judgment condemns him to be guilty of arson. In motion for new trial complaint is made that the verdict is a double one carrying a joint penalty, and cannot be the basis of a legal judgment. We think there is no merit in the contention. The house was situated in the city of Paris, and was insured. The burning of it by appellant made him guilty of one act of arson, but sustained the charge under both counts. The penalty assessed being the lowest shows that the jury did not intend to and in fact did not convict of two offenses nor assess a double punishment. The question is discussed at some length in Rambo v. State, 258 S.W. 827.
Finding no error, the judgment is affirmed.
Affirmed. *Page 377